Citation Nr: 1636248	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1. A January 2007 Rating Decision denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran did not file a Notice of Disagreement.

2. Evidence received since the January 2007 Rating Decision includes evidence that has not previously been included in the record, relates to an unestablished fact necessary to substantiate the claim of service connection for a bladder condition, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.

3. Resolving all doubt in favor of the Veteran, his sleep apnea is etiologically related to the in-service sleep disorder.






CONCLUSIONS OF LAW

1. The January 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2014).

2. Evidence received since the January 2007 Rating Decision in connection with the Veteran's claim of entitlement to service connection for sleep apnea is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Sleep apnea was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

The Veteran claims entitlement to service connection for sleep apnea.  Prior to the denial that gave rise to this appeal the Veteran's claim for service connection for sleep apnea was previously denied through a January 2007 Rating Decision.  The Veteran did not file a Notice of Disagreement in regards to that Rating Decision.  Therefore, the January 2007 Rating Decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

The evidence received since the January 2007 Rating Decision includes non-VA treatment records, VA medical records, VA examination reports, two private medical opinions, lay statements from associates of the Veteran, and the Veteran's June 2016 testimony before the Board.  Significantly, the two private medical opinions, one received by VA but undated, the other dated June 2016, both conclude the Veteran's sleep apnea is at least as likely as not etiologically related to service.  The Board notes that for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Therefore, the evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a causal relationship between a present disability and a disease or injury incurred during service.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Consequently, the Veteran's claim of entitlement to service connection must be reopened.

II. Service Connection

As noted, the Veteran claims entitlement to service connection for sleep apnea.  The Veteran's March 1985 enlistment Report of Medical Examination includes no notation of a sleep disorder, sleep apnea, or other sleep related condition.  It is not until August 1985, as noted in a discharge summary, that the Veteran was seen for "continuously falling asleep in class and during training sessions."  This same note suggests this problem preexisted service as the Veteran reported a "history of having developed this problem of requiring unusual amounts of sleep during his junior or senior year in high school."  An August 1989 Report of Medical Examination, completed approximately one month before the Veteran's service discharge, noted the Veteran was evaluated for a sleeping disorder in August 1985 including being hospitalized for 17 days.  It was further noted that followup ENT and sleep labs attributed the sleep problems to change of environment, the condition was treated with Vivachil for 45 to 60 days with no problems since then, and the Veteran was considered fully recovered.  

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner at 1096; Bagby at 227.  When there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  As discussed, the Veteran's service treatment records do not reflect that a sleep disorder or sleep apnea were noted at service entrance therefore the Veteran is presumed sound on entrance into military service.  

It, therefore, falls to the Board to rebut the presumption of soundness by clear and unmistakable evidence.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A review of the record shows the evidence that sleep apnea preexisted service cannot be said to be clear and unmistakable.  The foremost piece of evidence is the August 1985 discharge summary reporting a history of sleep problems in late high school.  Similarly, the March 2010 VA examiner uses this as a basis to diagnose preexisting sleep apnea.  However, contrary to this a March 2013 VA examiner found the preservice and in-service sleep problems were not sleep apnea but hypersomia that resolved prior to service discharge.  Additionally, the Veteran has testified that while he was tired in high school he was not diagnosed with any sleep disorder.  June 2016 Board Hearing Trans. p. 2.  His father and step-mother, in November 2009 statements, have indicated the Veteran was not treated for any sleep disorder and showed no signs of sleep trouble prior to service.  

As the evidence of record conflicts as to the preexistence of the Veteran's sleep apnea it cannot be said to clearly and unmistakably establish that sleep apnea or other sleep disorder preexisted service.  Therefore, the Board concludes that the presumption of soundness has not been rebutted.  Because the presumption of soundness has not been rebutted, the claim is one for service connection, without consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the record shows a diagnosis of sleep apnea in July 2002.  July 2002 Dartmouth-Hitchcock Concord Diagnostic Report Other: Sleep Study.  As already discussed, an August 1985 discharge summary indicates the Veteran was evaluated for what resulted in an impression of a sleep disorder.  Therefore, the remaining question is whether there is a causal relationship between the two.

The Veteran was provided a VA examination in March 2010.  The examiner concluded that based on the discharge summary the Veteran's sleep disorder preexisted service and diagnosed preexisting sleep apnea.  The examiner went on to note the condition had not been aggravated beyond it normal progression by military service.  However, as the Board has discussed for the purposes of this claim the Veteran is considered to have been in sound condition at the time of entry into service.  As sleep apnea cannot be considered to have preexisted service the VA examiner's opinion must be read to indicate sleep apnea first manifested in service.  

The Veteran was provided another VA examination in March 2013.  This examiner determined it was less likely than not that sleep apnea was caused by, related to, or worsened beyond it natural progression by military service.  The rationale for this opinion was that a review of the relevant medical history failed to document sleep apnea in service.  This examiner concluded that the Veteran had hypersomnia which resolved prior to service discharge.  The examiner also found it important that the Veteran did not seek treatment for sleep apnea post service until 2002, which was 17 years after service.

The Veteran submitted a doctor's opinion undated but received by VA in December 2011.  In the opinion Dr. E.A.G. notes a sleep study was recommended in August 1985 and either did not occur or the results are unavailable.  The results of such a study would be very informative as to the Veteran diagnosis; however, without them and in light of the finding of a sleep disorder in service, the doctor found it is at least as likely as not sleep apnea is caused by or the result of service.  The claims file also includes a memorandum from the same doctor, dated in June 2016, which, following a notation indicated the doctor has treated the Veteran since May 2011, opines that the sleep disorder diagnosed while on active duty in August 1985 is at least as likely as not an early manifestation of the Veteran current sleep apnea.

Turning to relevant lay evidence, the Veteran testified that he has experienced sleep problems since his in-service treatment for a sleep disorder and that the only reason he did not seek post-service treatment until 2002 was because of lack of medical insurance.  June 2016 Board Hearing Trans. p. 3-6.  Additionally, the Veteran's roommate for approximately a year in service, during 1986-1987, submitted a December 2009 statement noting the Veteran snored and would appear to quit breathing during sleep.  The roommate also observed the Veteran's inability to sleep for a few hours at a time.  

A review of this evidence shows that the medical opinions come to contrary conclusions.  The March 2013 VA examiner's opinion finds that sleep apnea is less likely than not caused by or the result of military service as the Veteran only experience hypersomnia that resolved prior to discharge.  Alternatively, the March 2010 VA examiner's opinion, in light of the finding that the Veteran was in sound condition upon entry into active duty service, indicates the Veteran's sleep apnea first manifested in service.  Moreover, the private opinions of Dr. E.A.G. conclude it is at least as likely as not that the Veteran sleep apnea is etiologically related to active service.  For that reason, the Board finds the evidence is in equipoise regarding whether the Veteran's sleep apnea is etiologically related to his in-service sleep disorder.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for sleep apnea is warranted.
  











ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.    



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


